DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application,
Claims 1-20 have been amended by applicant.

Response to Arguments
Regarding Claim Rejections - 35 USC § 101: Applicant’s arguments, filed 7/12/2022, with respect to claims 1-4, 8-11 and 15-18  have been fully considered and are persuasive.  The rejection  of claims 1-4, 8-11 and 15-18 has been withdrawn. 

Regarding Claim Rejections - 35 USC § 103: Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al. (20140297128 A1) in view of Herzog et al. (US 20160059889 A1).

Regarding Claim 1, Lavoie teaches a system comprising: a memory configured to store one or more executable instructions and a processor configured to execute the executable instructions, wherein the executable instructions enable the processor to (Lavoie, [0245] “a non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to carry out its intended functionality”): at least one of: control a user interface device to display a trailer reverse trajectory view based on the estimated rate of change of the hitch angle (Lavoie, [0121] “a system to automatically detect measurements using existing vehicle and trailer data including, but not limited to, vehicle speed, wheel rotation, wheel steer angle, vehicle to trailer relative angle, and a rate of change of the vehicle to hitch angle “, [0081] “the hitch angle detection apparatus…is a camera-based apparatus such as, for example, an existing rear view camera of the vehicle…that images (i.e., visually monitors) a target (i.e., the hitch angle detection component) attached the trailer…as the trailer…is being backed by the vehicle”, [0076] “a human machine interface (HMI) device of the backup assist system…is used for commanding changes in curvature of a path of the trailer…such as a knob”, [0128] “a rear view camera image may appear in a display of the HMI”), the trailer reverse trajectory view including one or more virtual lines to assist a driver to control motion of the trailer; control an active rear steering actuator of the vehicle based on the estimated rate of change of the hitch angle and control at least one of a friction brake of the vehicle and a friction brake of the trailer  based on the estimated rate of change of the hitch angle.

Lavoie does not teach estimate a rate of change of a hitch angle between a trailer and a vehicle, based on a current steer angle of a plurality of rear wheels of the vehicle and a speed of the vehicle.  However, Herzog teaches these limitations.

Herzog teaches estimate a rate of change of a hitch angle between a trailer and a vehicle, based on a current steer angle of a plurality of rear wheels of the vehicle (Herzog, [0035] “the steering angle will allow movement of the vehicle-trailer unit in the reverse direction to obtain the requested hitch angle rate of change“, [0025] “The trailer backing system…is designed to work real-time”) and a speed of the vehicle (Herzog, [0026] “for a given speed, the amount of joystick input will be proportional to how fast the system changes the hitch angle in the desired direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lavoie to include estimate a rate of change of a hitch angle between a trailer and a vehicle, based on a current steer angle of a plurality of rear wheels of the vehicle and a speed of the vehicle as taught by Herzog in order to utilize “the intended backing path…to control movement of vehicle-trailer unit” (Herzog, [0016]).

Regarding Claim 5, Lavoie teaches the system of claim 1, wherein the executable instructions enable the processor to generate the trailer reverse trajectory view based on the estimated rate of change of the hitch angle (Lavoie, [0121] “a system to automatically detect measurements using existing vehicle and trailer data including, but not limited to, vehicle speed, wheel rotation, wheel steer angle, vehicle to trailer relative angle, and a rate of change of the vehicle to hitch angle “, [0081] “the hitch angle detection apparatus…is a camera-based apparatus such as, for example, an existing rear view camera of the vehicle…that images (i.e., visually monitors) a target (i.e., the hitch angle detection component) attached the trailer…as the trailer…is being backed by the vehicle”, [0076] “a human machine interface (HMI) device of the backup assist system…is used for commanding changes in curvature of a path of the trailer…such as a knob”, [0128] “a rear view camera image may appear in a display of the HMI”).

Regarding Claim 6, Lavoie teaches the system of claim 1.  Lavoie does not teach wherein the executable instructions enable the processor control the active rear steering actuator of the vehicle based on the estimated rate of change of the hitch angle.  However, Herzog teaches this limitation (Herzog, [0018] “The active power steering system …may also include the capability of additionally steering the rear axle wheels…the control module…computes corrective actions to be taken in order to maneuver the vehicle and initiates the power steering system…sends instructions to the steering system...to move the vehicle-trailer unit…based upon the input from the control unit”, [0121] “a system to automatically detect measurements using existing vehicle and trailer data including, but not limited to, vehicle speed, wheel rotation, wheel steer angle, vehicle to trailer relative angle, and a rate of change of the vehicle to hitch angle”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lavoie to include control the active rear steering actuator of the vehicle  based on the estimated rate of change of the hitch angle as taught by Herzog in order to utilize “the intended backing path…to control movement of vehicle-trailer unit” (Herzog, [0016]).

Regarding Claim 8, Lavoie teaches  non-transitory machine-readable medium having stored thereon executable instructions  that, when provided to a processor and executed thereby, cause the processor to (Lavoie, [0245] “a non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to carry out its intended functionality”): at least one of: control a user interface device to display a trailer reverse trajectory view based on the estimated rate of change of the hitch angle (Lavoie, [0121] “a system to automatically detect measurements using existing vehicle and trailer data including, but not limited to, vehicle speed, wheel rotation, wheel steer angle, vehicle to trailer relative angle, and a rate of change of the vehicle to hitch angle “, [0081] “the hitch angle detection apparatus…is a camera-based apparatus such as, for example, an existing rear view camera of the vehicle…that images (i.e., visually monitors) a target (i.e., the hitch angle detection component) attached the trailer…as the trailer…is being backed by the vehicle”, [0076] “a human machine interface (HMI) device of the backup assist system…is used for commanding changes in curvature of a path of the trailer…such as a knob”, [0128] “a rear view camera image may appear in a display of the HMI”), the trailer reverse trajectory view including one or more virtual lines to assist a driver to control motion of the trailer; control an active rear steering actuator of the vehicle based on the estimated rate of change of the hitch angle and control at least one of a friction brake of the vehicle and a friction brake of the trailer  based on the estimated rate of change of the hitch angle.

Lavoie does not teach estimate a rate of change of a hitch angle between a trailer and a vehicle, based on a current steer angle of a plurality of rear wheels of the vehicle and a speed of the vehicle.  However, Herzog teaches these limitations.

Herzog teaches estimate a rate of change of a hitch angle between a trailer and a vehicle, based on a current steer angle of a plurality of rear wheels of the vehicle (Herzog, [0035] “the steering angle will allow movement of the vehicle-trailer unit in the reverse direction to obtain the requested hitch angle rate of change“, [0025] “The trailer backing system…is designed to work real-time”) and a speed of the vehicle (Herzog, [0026] “for a given speed, the amount of joystick input will be proportional to how fast the system changes the hitch angle in the desired direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lavoie to include estimate a rate of change of a hitch angle between a trailer and a vehicle, based on a current steer angle of a plurality of rear wheels of the vehicle and a speed of the vehicle as taught by Herzog in order to utilize “the intended backing path…to control movement of vehicle-trailer unit” (Herzog, [0016]).

Regarding Claim 12, Lavoie teaches the non-transitory machine-readable medium of claim 8, wherein the executable instructions, when executed by the processor, further cause the processor to (Lavoie, [0245] “a non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to carry out its intended functionality”), control the user interface device to display the trailer reverse trajectory view based on the estimated rate of change of hitch angle (Lavoie, [0081] “the hitch angle detection apparatus…is a camera-based apparatus such as, for example, an existing rear view camera of the vehicle…that images (i.e., visually monitors) a target (i.e., the hitch angle detection component) attached the trailer…as the trailer…is being backed by the vehicle”, [0076] “a human machine interface (HMI) device of the backup assist system…is used for commanding changes in curvature of a path of the trailer…such as a knob”, [0128] “a rear view camera image may appear in a display of the HMI”).

Regarding Claim 13, Lavoie teaches the non-transitory machine-readable medium of claim 8 (Lavoie, [0245] “a non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to carry out its intended functionality”). Lavoie does not teach wherein the executable instructions, when executed by the processor, further cause the processor to control the active rear steering actuator based on the estimated rate of change of the hitch angle .  However, Herzog teaches this limitation (Herzog, [0018] “The active power steering system…may also include the capability of additionally steering the rear axle wheels…the control module…computes corrective actions to be taken in order to maneuver the vehicle and initiates the power steering system…sends instructions to the steering system...to move the vehicle-trailer unit…based upon the input from the control unit”, [0121] “a system to automatically detect measurements using existing vehicle and trailer data including, but not limited to, vehicle speed, wheel rotation, wheel steer angle, vehicle to trailer relative angle, and a rate of change of the vehicle to hitch angle”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lavoie to include control the active rear steering actuator based on the estimated rate of change of the hitch angle as taught by Herzog in order to utilize “the intended backing path…to control movement of vehicle-trailer unit” (Herzog, [0016]).


Regarding Claim 15, Lavoie teaches a method comprising:  at least one of: control a user interface device to display a trailer reverse trajectory view based on the estimated rate of change of the hitch angle (Lavoie, [0121] “a system to automatically detect measurements using existing vehicle and trailer data including, but not limited to, vehicle speed, wheel rotation, wheel steer angle, vehicle to trailer relative angle, and a rate of change of the vehicle to hitch angle “, [0081] “the hitch angle detection apparatus…is a camera-based apparatus such as, for example, an existing rear view camera of the vehicle…that images (i.e., visually monitors) a target (i.e., the hitch angle detection component) attached the trailer…as the trailer…is being backed by the vehicle”, [0076] “a human machine interface (HMI) device of the backup assist system…is used for commanding changes in curvature of a path of the trailer…such as a knob”, [0128] “a rear view camera image may appear in a display of the HMI”), , the trailer reverse trajectory view including one or more virtual lines to assist a driver to control motion of the trailer; control an active rear steering actuator of the vehicle based on the estimated rate of change of the hitch angle and control at least one of a friction brake of the vehicle and a friction brake of the trailer  based on the estimated rate of change of the hitch angle.

Lavoie does not teach estimate a rate of change of a hitch angle between a trailer and a vehicle, based on a current steer angle of a plurality of rear wheels of the vehicle and a speed of the vehicle.  However, Herzog teaches these limitations.

Herzog teaches estimate a rate of change of a hitch angle between a trailer and a vehicle, based on a current steer angle of a plurality of rear wheels of the vehicle (Herzog, [0035] “the steering angle will allow movement of the vehicle-trailer unit in the reverse direction to obtain the requested hitch angle rate of change“, [0025] “The trailer backing system…is designed to work real-time”) and a speed of the vehicle (Herzog, [0026] “for a given speed, the amount of joystick input will be proportional to how fast the system changes the hitch angle in the desired direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lavoie to include estimate a rate of change of a hitch angle between a trailer and a vehicle, based on a current steer angle of a plurality of rear wheels of the vehicle and a speed of the vehicle as taught by Herzog in order to utilize “the intended backing path…to control movement of vehicle-trailer unit” (Herzog, [0016]).

Regarding Claim 19, Lavoie teaches the method of claim 15, further comprising controlling the user interface device to display the trailer reverse trajectory view based on the estimated rate of change of the hitch angle (Lavoie, [0121] “a system to automatically detect measurements using existing vehicle and trailer data including, but not limited to, vehicle speed, wheel rotation, wheel steer angle, vehicle to trailer relative angle, and a rate of change of the vehicle to hitch angle “, [0081] “the hitch angle detection apparatus…is a camera-based apparatus such as, for example, an existing rear view camera of the vehicle…that images (i.e., visually monitors) a target (i.e., the hitch angle detection component) attached the trailer…as the trailer…is being backed by the vehicle”, [0076] “a human machine interface (HMI) device of the backup assist system…is used for commanding changes in curvature of a path of the trailer…such as a knob”, [0128] “a rear view camera image may appear in a display of the HMI”).

Regarding Claim 20, Lavoie teaches the method of claim 15, further comprising.  Lavoie does not teach controlling the active rear steering actuator of the vehicle  based on the estimated rate of change of the hitch angle. However, Herzog teaches this limitation (Herzog, [0018] “The active power steering system …may also include the capability of additionally steering the rear axle wheels…the control module…computes corrective actions to be taken in order to maneuver the vehicle and initiates the power steering system…sends instructions to the steering system...to move the vehicle-trailer unit…based upon the input from the control unit”, [0121] “a system to automatically detect measurements using existing vehicle and trailer data including, but not limited to, vehicle speed, wheel rotation, wheel steer angle, vehicle to trailer relative angle, and a rate of change of the vehicle to hitch angle”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lavoie to include controlling the active rear steering actuator of the vehicle  based on the estimated rate of change of the hitch angle as taught by Herzog in order to utilize “the intended backing path…to control movement of vehicle-trailer unit” (Herzog, [0016]).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al. (US 20140297128 A1) in view of Herzog et al. (US 20140297128 A1) in further view of Yunus et al. (US 20200406967 A1).
Regarding Claim 2, Lavoie teaches the system of claim 1, wherein the executable instructions further enable the processor to estimate the rate of change of the hitch angle (Lavoie, [0006] “The processor is operable to determine…a hitch angle change“) is based on the following relationship:


    PNG
    media_image1.png
    42
    351
    media_image1.png
    Greyscale

where edot is the estimated rate of change of the hitch angle (Lavoie, [0121] “a rate of change of the vehicle to hitch angle”) , eprev is a previous hitch angle (Lavoie, [0217] “determine the offset .gamma.(o) between the measured hitch angle .gamma.(m) and the actual hitch angle .gamma.(a)”) , a is a rear wheel steer angle (Lavoie, [0098] “steering angles of steered wheels of the vehicle”), Vc is the speed of the vehicle (Lavoie, [0121] “a system to automatically detect measurements using existing vehicle and trailer data including…vehicle speed”), Ih is a distance from a rear axle of the vehicle to a trailer hitch of the vehicle (Lavoie, [0102] “the distance L between hitch point…and the rear axle…of the vehicle”), and Itr is a distance from a-the trailer hitch of the vehicle to an axle of the trailer (Lavoie, [0102] “the length D between the hitch point 308 and the effective axle…of the trailer”).  

Lavoie does not teach where o is an angular velocity of the vehicle.  However, Yunus teaches this limitation (Yunus, [0015] “ relative vehicle-trailer angular velocity (φ)”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lavoie to include o is an angular velocity of the vehicle as taught by Yunus in order to determine “a wheel angle converter…which in turn may be used to assist in the steady state determination at the determiner” (Yunus, [0022]).

Regarding Claim 9, Lavoie teaches the non-transitory machine-readable medium of claim 8 (Lavoie, [0245] “a non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to carry out its intended functionality”), wherein the executable instructions, when executed by the processor, further cause the processor to estimate the rate of change of the hitch angle (Lavoie, [0006“The processor is operable to determine…a hitch angle change“) is based on the following relationship:  

    PNG
    media_image2.png
    46
    382
    media_image2.png
    Greyscale

where edot is the estimated rate of change of the hitch angle (Lavoie, [0121] “a rate of change of the vehicle to hitch angle”) , eprev is a previous hitch angle (Lavoie, [0217] “determine the offset .gamma.(o) between the measured hitch angle .gamma.(m) and the actual hitch angle .gamma.(a)”), a is a rear wheel steer angle (Lavoie, [0098] “steering angles of steered wheels of the vehicle”), Vc is the speed of the vehicle (Lavoie, [0121] “a system to automatically detect measurements using existing vehicle and trailer data including…vehicle speed”), Ih is a distance from a rear axle of the vehicle to a trailer hitch of the vehicle (Lavoie, [0102] “the distance L between hitch point…and the rear axle…of the vehicle”), and Itr is a distance from a-the trailer hitch of the vehicle to an axle of the trailer (Lavoie, [0102] “the length D between the hitch point 308 and the effective axle…of the trailer”).  

Lavoie does not teach where o is an angular velocity of the vehicle.  However, Yunus teaches this limitation (Yunus, [0015] “ relative vehicle-trailer angular velocity (φ)”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lavoie to include o is an angular velocity of the vehicle as taught by Yunus in order to determine “a wheel angle converter…which in turn may be used to assist in the steady state determination at the determiner” (Yunus, [0022]).

Regarding Claim 16, Lavoie teaches the method of claim 15, further comprising estimating the rate of change of the hitch angle (Lavoie, [0006] “The processor is operable to determine…a hitch angle change“) is based on the following relationship:


    PNG
    media_image2.png
    46
    382
    media_image2.png
    Greyscale
 
where edot is the estimated rate of change of the hitch angle (Lavoie, [0121] “a rate of change of the vehicle to hitch angle”) , eprev is a previous hitch angle (Lavoie, [0217] “determine the offset .gamma.(o) between the measured hitch angle .gamma.(m) and the actual hitch angle .gamma.(a)”), a is a rear wheel steer angle (Lavoie, [0098] “steering angles of steered wheels of the vehicle”), Vc is the speed of the vehicle (Lavoie, [0121] “a system to automatically detect measurements using existing vehicle and trailer data including…vehicle speed”), Ih is a distance from a rear axle of the vehicle to a trailer hitch of the vehicle (Lavoie, [0102] “the distance L between hitch point…and the rear axle…of the vehicle”), and Itr is a distance from a-the trailer hitch of the vehicle to an axle of the trailer (Lavoie, [0102] “the length D between the hitch point 308 and the effective axle…of the trailer”).  

Lavoie does not teach where o is an angular velocity of the vehicle.  However, Yunus teaches this limitation (Yunus, [0015] “ relative vehicle-trailer angular velocity (φ)”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lavoie to include o is an angular velocity of the vehicle as taught by Yunus in order to determine “a wheel angle converter…which in turn may be used to assist in the steady state determination at the determiner” (Yunus, [0022]).

Claims 3 ,4, 7, 10, 11, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al. (US 20140297128 A1) in view of Herzog et al. (US 20140297128 A1) in further view of Lavoie et al. (US 20160031482 A1).
Regarding Claim 3, Lavoie teaches the system of claim 1, wherein the executable instructions further enable the processor to: predict a first curvature radius of a movement of the vehicle and the trailer based on a previous hitch angle (Lavoie, [0124] “the curvature control algorithm with the proper trailer measurements and calibrate the trailer backup assist system for any hitch angle offset“, [0217] “determine the offset .gamma.(o) between the measured hitch angle .gamma.(m) and the actual hitch angle .gamma.(a)”)).  Lavoie does not teach predict a second curvature radius of the movement of the vehicle and the trailer based on the estimated rate of change of the hitch angle. However, Lavoie (20160031482)  teaches this limitation. (Lavoie (20160031482), [0033] “the trailer braking system…may actuate a wheel brake…of the trailer…to cause the hitch angle γ to change at a modified rate, such as at a faster rate when braking a wheel on an inside of the desired curvature or a slower rate when braking a wheel on an outside of the desired curvature”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lavoie to predict a second curvature radius of the movement of the vehicle and trailer based on the estimated rate of change of the hitch angle as taught by Lavoie (20160031482) in order to generate “a steering command for the vehicle to guide the trailer on the desired curvature based on the hitch angle” (Lavoie (20160031482), [0004]).
Regarding Claim 4, Lavoie teaches the system of claim 3, wherein the executable instructions further enable the processor to predict (Lavoie, [0245] “a non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to carry out its intended functionality”) the first curvature radius and the second curvature radius based on the following relationships: 

    PNG
    media_image3.png
    78
    444
    media_image3.png
    Greyscale
  
where RB is the first curvature radius (Lavoie, [0124] “the curvature control algorithm with the proper trailer measurements and calibrate the trailer backup assist system for any hitch angle offset“),6d is a predicted hitch angle at a selected distance from a current location of the trailer (Lavoie, [0020] “using the varied distance to calculate hitch angle. The sensors…may use horizontal or vertical features on the trailer...in the distance measurement”), a is a rear-wheel steer angle (Lavoie, [0098] “steering angles of steered wheels of the vehicle”), Ih is a distance from a rear axle of the vehicle to a trailer hitch of the vehicle (Lavoie, [0102] “the distance L between hitch point…and the rear axle…of the vehicle”), and Itr is a distance from a-the trailer hitch of the vehicle to an axle of the trailer (Lavoie, [0102] “the length D between the hitch point 308 and the effective axle…of the trailer”).  
Lavoie does not teach RY is the second curvature radius. However, Lavoie (20160031482) teaches this limitation (Lavoie (20160031482),  [0033] “the trailer braking system…may actuate a wheel brake…of the trailer…to cause the hitch angle γ to change at a modified rate, such as at a faster rate when braking a wheel on an inside of the desired curvature or a slower rate when braking a wheel on an outside of the desired curvature”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lavoie to predict a second curvature radius of the movement of the vehicle and trailer based on the estimated rate of change of the hitch angle as taught by Lavoie (20160031482) in order to generate “a steering command for the vehicle to guide the trailer on the desired curvature based on the hitch angle” (Lavoie (20160031482), [0004]).
Regarding Claim 7, Lavoie teaches the system of claim 1.  Lavoie does not teach wherein the executable instructions to control at least one of the friction brake of the vehicle and the friction brake of the trailer.  However, Lavoie (20160031482)  teaches this limitation (Lavoie (20160031482) , [0026] “trailer backup assist system…for controlling the backing path…of the trailer…that is attached to the vehicle…is pivotally attached to one embodiment of the trailer…a single axle having a right wheel assembly…and a left wheel assembly…The left and right wheel assemblies…include electrical friction brakes that each have a drum and electrically actuatable shoes that are configured to slow or stop rotational movement of the associated wheel…upon engagement with the drum”)  based on the estimated rate of change of the hitch angle (Lavoie (20160031482),  [0033] “the trailer braking system…may actuate a wheel brake…of the trailer…to cause the hitch angle γ to change at a modified rate, such as at a faster rate when braking a wheel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lavoie to include control at least one of the friction brake of the vehicle and the friction brake of the trailer as taught by Lavoie (20160031482) in order to generate “a steering command based on the hitch angle for the vehicle to guide the trailer on the desired curvature and an actuation command for the braking system to reduce a rearward travel distance for the trailer to achieve the desired curvature” (Lavoie (20160031482), [0005]).

Regarding Claim 10, Lavoie teaches the non-transitory machine-readable medium of claim 8: wherein the executable instructions, when executed by the processor, further cause the processor to (Lavoie, [0245] “a non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to carry out its intended functionality”): predict a first curvature radius of a movement of the vehicle (Lavoie, [0124] “the curvature control algorithm with the proper trailer measurements and calibrate the trailer backup assist system for any hitch angle offset“).  Lavoie does not teach predict a second curvature radius of the movement of the vehicle and the trailer based on the estimated rate of change of the hitch angle. However, Lavoie (20160031482)  teaches this limitation. (Lavoie (20160031482), [0033] “the trailer braking system…may actuate a wheel brake…of the trailer…to cause the hitch angle γ to change at a modified rate, such as at a faster rate when braking a wheel on an inside of the desired curvature or a slower rate when braking a wheel on an outside of the desired curvature”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lavoie to predict a second curvature radius of the movement of the vehicle and trailer based on the estimated rate of change of the hitch angle as taught by Lavoie (20160031482) in order to generate “a steering command for the vehicle to guide the trailer on the desired curvature based on the hitch angle” (Lavoie (20160031482), [0004]).
Regarding Claim 11, Lavoie teaches the non-transitory machine-readable medium of claim 10, wherein the executable instructions, when executed by the processor (Lavoie, [0245] “a non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to carry out its intended functionality”), further cause the processor to predict the first curvature radius and the second curvature radius based on the following relationships: 

    PNG
    media_image4.png
    78
    444
    media_image4.png
    Greyscale
 
where RB is the first curvature radius (Lavoie, [0124] “the curvature control algorithm with the proper trailer measurements and calibrate the trailer backup assist system for any hitch angle offset“),6d is a predicted hitch angle at a selected distance from a current location of the trailer (Lavoie, [0020] “using the varied distance to calculate hitch angle. The sensors…may use horizontal or vertical features on the trailer...in the distance measurement”), a is a rear-wheel steer angle (Lavoie, [0098] “steering angles of steered wheels of the vehicle”), Ih is a distance from a rear axle of the vehicle to a trailer hitch of the vehicle (Lavoie, [0102] “the distance L between hitch point…and the rear axle…of the vehicle”), and Itr is a distance from a-the trailer hitch of the vehicle to an axle of the trailer (Lavoie, [0102] “the length D between the hitch point 308 and the effective axle…of the trailer”).  
Lavoie does not teach RY is the second curvature radius. However, Lavoie (20160031482) teaches this limitation (Lavoie (20160031482), [0033] “the trailer braking system…may actuate a wheel brake…of the trailer…to cause the hitch angle γ to change at a modified rate, such as at a faster rate when braking a wheel on an inside of the desired curvature or a slower rate when braking a wheel on an outside of the desired curvature”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lavoie to predict a second curvature radius of the movement of the vehicle and trailer based on the estimated rate of change of the hitch angle as taught by Lavoie (20160031482) in order to generate “a steering command for the vehicle to guide the trailer on the desired curvature based on the hitch angle” (Lavoie (20160031482), [0004]).

Regarding Claim 14, Lavoie teaches the non-transitory machine-readable medium of claim 8 (Lavoie, [0245] “a non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to carry out its intended functionality”).  Lavoie does not teach wherein the executable instructions, when executed by the processor, further cause the processor to: control at least one of the friction brake of the vehicle and the friction brakes of the trailer based on the estimated rate of change of the hitch angle. However, Lavoie (20160031482)  teaches these limitations (Lavoie (20160031482) , [0026] “trailer backup assist system…for controlling the backing path…of the trailer…that is attached to the vehicle…is pivotally attached to one embodiment of the trailer…a single axle having a right wheel assembly…and a left wheel assembly…The left and right wheel assemblies…include electrical friction brakes that each have a drum and electrically actuatable shoes that are configured to slow or stop rotational movement of the associated wheel…upon engagement with the drum”)  based on the estimated rate of change of the hitch angle (Lavoie 20160031482, [0033] “the trailer braking system…may actuate a wheel brake…of the trailer…to cause the hitch angle γ to change at a modified rate, such as at a faster rate when braking a wheel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lavoie to include control at least one of the friction brake of the vehicle and the friction brake of the trailer as taught by Lavoie (20160031482) in order to generate “a steering command based on the hitch angle for the vehicle to guide the trailer on the desired curvature and an actuation command for the braking system to reduce a rearward travel distance for the trailer to achieve the desired curvature” (Lavoie (20160031482), [0005]).

Regarding Claim 17, Lavoie teaches the method of claim 15, further comprising: predicting a first curvature radius of a movement of the vehicle and the trailer based on a previous hitch angle (Lavoie, [0124] “the curvature control algorithm with the proper trailer measurements and calibrate the trailer backup assist system for any hitch angle offset“, [0217] “determine the offset .gamma.(o) between the measured hitch angle .gamma.(m) and the actual hitch angle .gamma.(a)”)).  Lavoie does not teach predict a second curvature radius of the movement of the vehicle and the trailer based on the estimated rate of change of the hitch angle. However, Lavoie (20160031482)  teaches this limitation. (Lavoie (20160031482), [0033] “the trailer braking system…may actuate a wheel brake…of the trailer…to cause the hitch angle γ to change at a modified rate, such as at a faster rate when braking a wheel on an inside of the desired curvature or a slower rate when braking a wheel on an outside of the desired curvature”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lavoie to predict a second curvature radius of the movement of the vehicle and trailer based on the estimated rate of change of the hitch angle as taught by Lavoie (20160031482) in order to generate “a steering command for the vehicle to guide the trailer on the desired curvature based on the hitch angle” (Lavoie (20160031482), [0004]).
Regarding Claim 18, Lavoie teaches the method of claim 17  further comprising predicting  the first curvature radius and the second curvature radius based on the following relationships: 

    PNG
    media_image4.png
    78
    444
    media_image4.png
    Greyscale
 
where RB is the first curvature radius (Lavoie, [0124] “the curvature control algorithm with the proper trailer measurements and calibrate the trailer backup assist system for any hitch angle offset“),6d is a predicted hitch angle at a selected distance from a current location of the trailer (Lavoie, [0020] “using the varied distance to calculate hitch angle. The sensors…may use horizontal or vertical features on the trailer...in the distance measurement”), a is a rear-wheel steer angle (Lavoie, [0098] “steering angles of steered wheels of the vehicle”), Ih is a distance from a rear axle of the vehicle to a trailer hitch of the vehicle (Lavoie, [0102] “the distance L between hitch point…and the rear axle…of the vehicle”), and Itr is a distance from a-the trailer hitch of the vehicle to an axle of the trailer (Lavoie, [0102] “the length D between the hitch point 308 and the effective axle…of the trailer”).  
Lavoie does not teach RY is the second curvature radius. However, Lavoie (20160031482) teaches this limitation (Lavoie (20160031482), [0033] “the trailer braking system…may actuate a wheel brake…of the trailer…to cause the hitch angle γ to change at a modified rate, such as at a faster rate when braking a wheel on an inside of the desired curvature or a slower rate when braking a wheel on an outside of the desired curvature”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lavoie to predict a second curvature radius of the movement of the vehicle and trailer based on the estimated rate of change of the hitch angle as taught by Lavoie (20160031482) in order to generate “a steering command for the vehicle to guide the trailer on the desired curvature based on the hitch angle” (Lavoie (20160031482), [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maruoka et al. (US 20200317267 A1) discloses the trailer reverse trajectory configured to provide one or more virtual lines on a camera view to assist a driver to control motion of the trailer (Maruoka, [0062] “visually notifying a driver of a guide, a technology, in which a virtual path line extending from the rear end of the towed vehicle as a starting point to the target parking position (target parking region) is calculated, and the virtual path line is displayed so as to be superimposed on a surrounding image representing a situation around the towing vehicle and the towed vehicle”).
Lavoie et al. (US 20150344067 A1) discloses predict a first curvature radius of a movement of the vehicle and trailer based on a previous hitch angle (Lavoie, [0032] ”a relationship of the steering angle δ and the hitch angle γ in relation to the radius of curvature R of the vehicle”).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662